DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the amendments filed on 12/11/2020.
Claims 1, 17 & 20 have been amended. 
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 17 & 20 describe a method, computer program product, and computer system in regards to reinforcement allocation to socially connected professional networks. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 17 & 20 recite, at least in part a method performed by at least one computer processor executing computer program instructions stored on at least one computer-readable storage medium, the method comprising: inputting data obtained from a data source of a social medium into a natural language processing engine, the data including unstructured data representative of unsolicited interaction of a medical professional with the social medium; receiving, as output from the natural language processing engine, parsed data including a sentiment value indicative of the medical professional's sentiment towards prescribing a product; constructing, from the parsed data obtained from the data source of the social medium, a network including a socially connected network including a node, the node corresponding to the medical professional, and the socially connected network including a plurality of other nodes corresponding to other participants connected with the medical professional in the social medium; inputting the sentiment value into a model configured to compute a likelihood of the node prescribing the product based at least in part on an availability of competing products and an age of the product; receiving, as output from the model, the likelihood of the node prescribing the product; computing, using a processor and a memory, from the parsed data, for a period, a level of knowledge of the node about the product; determining a change in the level of knowledge of the node from a previous period exceeds a threshold change in the level of knowledge of the node; computing, generating a visual display of the socially connected network including the node, wherein a size of the node is depicted as proportional to a parameter of the node, wherein the parameter is indicative of an amount of trust in the product, wherein the amount of trust is based on the level of knowledge and the sentiment value; and transmitting instructions to a scheduling engine to produce a schedule according to an allocated knowledge reinforcement resource to perform knowledge reinforcement in the socially connected network at a subset of the nodes, the subset including the node, the allocated knowledge reinforcement resource to the node having a correspondence with the change in the level of knowledge of the node. These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, as output from the model, the likelihood of the node prescribing the product) and mental processes that can be performed in the human mind (e.g., determining a change in the level of knowledge of the node from a previous period exceeds a threshold change in the level of knowledge of the node) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements processors, computer readable memories, storage devices, and computer readable storage instructions. These elements are broadly recited in the specification at, for example, paragraph [0076] describes the storage devices as “Memories, such as main memory 208, ROM 224, or flash memory (not shown), are some examples of computer usable storage devices. Hard disk drive or solid state drive 226, CD-ROM 230, and other similarly usable devices are some examples of computer usable storage devices including a computer usable storage medium."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of determining the need for reinforcement allocation, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing determination process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-16 & 18-19 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 2-16 & 18-19 are abstract ideas and do not contain additional elements for consideration.

Response to Arguments
In regards to Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection, Applicant argues that amendments are made in a manner that overcomes the 35 U.S.C. § 101 rejection. Examiner respectfully disagrees for the reasons set forth above and incorporated herein and for the reasons that follow. Applicant re-hashes arguments previously presented. Examiner has now updated the 101 rejection and is incorporated herein, in order to further clarify the step by step analysis used during the 101 evaluation.  The new amendments include a visual display of the network, with descriptive material of what is displayed.  Simply displaying the information does not address the previous 101 concerns which have been outlined and discussed. Even after the new amendments, the invention is still being directed to resolve a business problem rather than a technological issue. This has been discussed in our previous Examiner interview. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686